PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/181,923
Filing Date: 14 Jun 2016
Appellant(s): Shaikh et al.



__________________
Larry D. Williams Jr.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/21/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Final Office action dated on 04/20/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) New Grounds of Rejection
Regarding claim 19, the alkyl titanate taught by the references of Bradin et al. and/or Siraux et al. ([0092] of Bradin et al. and [0065] of Siraux et al.)  is not the alkyl titanate as recited in the claim 19. Therefore, the rejection  is withdrawn.
However, upon further consideration an amended grounds of rejection is made as follows.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Bradin et al. and Siraux et al., or over the reference of Siraux et al. as applied to claim 1.
Although the references of Bradin et al. and/or Siraux et al. do not specific disclose tetraethyl titanate, tetraisopropyl titanate, tetra-n-butyl titanate or 2-tetraethylhexyl titanate as per applicant claim 19, the (neo)alkyl titanate taught by Siraux et al. is considered a chemical equivalent to these titanates as recited in claim 19 use for antifouling agents.
It  would have been obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to substitute the neoalkyl titanate taught by Siraux et al. with tetraisopropyl titanate as an alternative antifouling agent to obtain .
(3) Response to Argument
Appellant argues that the Examiner has failed to provide a permissible reason or rationale with rational underpinnings for combining the disclosures of Bradin and Siraux (Brief, page 8).
Siraux only discloses the antifouling agents as being useful to prevent the deposition of polymers on reactor walls during polymerization of alkenes. As such, a person of ordinary skill in the art would have no motivation to modify the dimerization catalyst of Bradin with the antifouling agent of Siraux. A prima facie case of obvious is not presented.
Moreover, even if a person of ordinary skill in the art would have been motivated to make such a modification, Siraux discloses the antifouling agent is introduced to the reactor before any catalyst and that little to no antifouling agent should be present upon introduction of the catalyst. (Siraux; 4 [0038].) As such, a person of ordinary skill in the art would have been motivated to — at most — add the antifouling agent of Siraux to a reactor before adding the catalyst of Bradin, but would not have been motivated to modify the catalyst of Bradin to include the antifouling agent. 
A person of ordinary skill in the art would not look to a reference directed to polymerization in order to modify a catalyst directed to dimerization, as polymerization is undesirable in dimerization reactions (Brief, page 9).

The motivation provided by the Examiner (i.e., that the catalysts of Bradin and Siraux are useful for the same purpose) is inapplicable to the presently claimed subject matter (Brief, pages 9-10).
Appellant argue the Examiner uses an impermissible level of hindsight in constructing the present obviousness rejection (Brief, pages 11-13).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In this case, as set forth in the final office action dated on 02/25/2021 and Advisor Action dated on 07/08/2021, Bradin et al. teach a catalyst for oligomerization comprising at least one alkyl titanate, and trialkyl aluminum ([0086] and [0092]). 

As such, Bardin’s oligomerization process would expect to encounter the fouling problem as well.
Although Bradin et al. do not specifically disclose an antifouling agent as per applicant instant claim 1, Siraux et al. teach an antifouling agent used for olefins polymerization catalysts. The antifouling agent includes a cationic agent such as quaternary phosphonium salts with C5-20 hydrocarbon chain, organometallic agent such as neoalkyl titanates, or mixtures thereof ([0061]-[0065]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine quaternary phosphonium halide taught by Siraux et al. with alkyl titanate and trialkyl aluminum taught by Bradin et al. to obtain the invention as specified in the claim 1, motivated by the fact that the antifouling agent prevents fouling problem caused by build-up of electrostatic charge materials on the reactor of the inside of the reactor wall during the an industrial scale polymerization ([0008]; [0061]).

As such, the rejection is proper and stands with respect to the instant claim 1 and all dependent claims.

Appellant further argues Examples in the specification in which a catalyst using a phosphonium salt as an antifouling agent unexpectedly maintained its oligomerization activity while greatly decreasing the amount of polymer formed. As shown in Tables 1 and 2 (specification at pages 14-15), Example 1 uses tetrabutylphosphonium bromide as the antifouling agent and has a 3.9% increase in oligomerization activity and a 95.8% decrease in polymer formation, both relative to the Comparative Example having no antifouling component. 
These results would have been completely unexpected, especially in view of the Examiner’s attempt to equate oligomerization and polymerization. If it would have been obvious to combine Siraux’s antifouling compounds with Bradin’s oligomerization catalyst, thereby operating under an assumption that oligomerization and polymerization are interchangeable or at least that the catalysts used for both are interchangeable as the Examiner alleges, one would expect the oligomerization activity of the inventive catalyst to be much lower than the oligomerization activity of the Comparative catalyst when the amount of polymer formed is so drastically lower using the inventive catalyst. If the catalysts used for oligomerization and polymerization are interchangeable, then the change in the amount of polymerization and the change in the amount of oligomerization should be roughly equivalent, at least because whatever effect the antifouling agent has on the rate of polymerization would be expected to be the same as 
The results of Example 2 are also unexpected, although not quite as striking in their effect, due to the lower overall activity of the catalyst.
To the extent the disclosures of Bradin and Siraux could be combined, Appellants provide results in their application that are unexpected. Further, these unexpected results tend to undermine the basis for combining the disclosures of Bradin and Siraux (Brief, pages 10-11).
The Office respectfully disagrees. The unexpected results listed in Examples 1-2 are insufficient to overcome the rejection of claims 1-3 and 17-23  because:  the results demonstrated in Examples 1-2 are not commensurate in scope with the breadth of the claims, see below as to some specific examples.
For example, 
(1). Phosphonium compound. The results presented in the Examples 1-2 used a selected tetrabutylphosphonium bromide. However the current claims recite using other phosphonium salts.
(2). Titanate. The results presented in the Examples 1-2 used a selected titanium tetrabutoxide. However the current claims recite using other titanates.
(3). Aluminum compound. The specific aluminum compound is used as a selected  Et3Al compound in the Examples 1-2. However the current claims recite using other aluminum compounds.

(5). Process conditions of time, temperature and concentration of monomers. The results presented in the Examples 1-2 were performed under specific time, temperature and concentration conditions. However the current claims do not recite conditions of time, temperature and concentration of monomers.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of the critical factors (phosphonium salt, Al compound, titanate, molar ratio, process conditions, etc.) fail to be commensurate in scope with the claims. Therefore, the rejection with respect to claims 1-3 and 17-23  under 35 U.S.C.103 (a) as set forth in the last office action stands.


Regarding claims 17-18, Appellant is unable to find any disclosure or teaching in Bradin and/or Siraux of the use of an alkyl titanate as the catalyst portion of Siraux’s composition. As a result, Bradin and/or Siraux fail to disclose, teach, or reasonably suggest the instant claimed subject matter. Therefore, the Examiner has not provided a prima facie case of obviousness as to claims 17-18 (Brief, pages 14-16).
The Office respectfully disagrees. As set forth in the final office action dated on 02/25/2021 and Advisor Action dated on 07/08/2021, the catalyst taught by Bradin et al comprises an alkyl titanate ([0092]-[0093]). And Siraux et al. teach neoalkyl titanate ([0065]). One simplest neoalkyl titanate is known as neopentane titanate which is a 
As such, the rejection is proper and stands.

For the above reasons, it is believed that the rejections should be sustained.
This examiner’s answer contains a new ground of rejection set forth in section (2) above. Accordingly, appellant must within TWO MONTHS from the date of this answer exercise one of the following two options to avoid sua sponte dismissal of the appeal as to the claims subject to the new ground of rejection:
(1) Reopen prosecution. Request that prosecution be reopened before the primary examiner by filing a reply under 37 CFR 1.111 with or without amendment, affidavit or other evidence. Any amendment, affidavit or other evidence must be relevant to the new grounds of rejection. A request that complies with 37 CFR 41.39(b)(1) will be entered and considered. Any request that prosecution be reopened will be treated as a request to withdraw the appeal.
(2) Maintain appeal. Request that the appeal be maintained by filing a reply brief as set forth in 37 CFR 41.41. Such a reply brief must address each new ground of rejection in an arguments section as set forth in 37 CFR 41.37(c)(1) and should be in compliance with the other requirements of 37 CFR 41.37(c). If a reply brief filed pursuant to 37 CFR 41.39(b)(2) is accompanied by any amendment, affidavit or other evidence, it shall be treated as a request that prosecution be reopened before the primary examiner under 37 CFR 41.39(b)(1). 

Respectfully submitted,
/YUN QIAN/           Primary Examiner, Art Unit 1738                                                                                                                                                                                             

A Technology Center Director or designee must personally approve the new ground(s) of rejection set forth in section (1) above by signing below: 

/KAJ K OLSEN/
Quality Assurance Specialist, TC 1700

Conferees:
/SALLY A MERKLING/           SPE, Art Unit 1738                       

/Jennifer McNeil/           Primary Examiner, TC 1700                                                                                                                                                                      


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.